DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/6/2021 has been entered.

Election/Restrictions
The restriction requirement set forth in the Office action mailed on 4/28/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Withdrawn claims 29 and 30 are no longer withdrawn. 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with James P. Toll on 12/16/2021. Claims 1, 27-30, 32 and 33 are amended as follows:

Claim 1 (Currently amended): A wearable nanoconductor device comprising:
an article of clothing;
one or more fibers of substrate material having circular cross-section which are secured to the article of clothing as an integral part of the clothing;
a nanoconductor polymer mat structure secured along one or more of said fibers with a nano-scale width which is less than the cross-section size of a common textile thread, such cross-section size having a range of 150 micrometers to 9,000 micrometers;

a configuration in which the nanoconductor stricture is restricted to one hemisphere of the fiber’s cross-section;
a configuration in which the nanoconductor structure runs between both hemispheres of the fiber’s cross-section;
a configuration in which the fixed geometry of the nanoconductor structure allows an electrical connection to one side of a lead of an external circuit which is attached to the article of clothing.

Claim 27 (Currently amended): A wearable nanoconductor device comprising:
an article of clothing;
one or more fiber substrates having circular cross-section which are secured to the article of clothing as an integral part of the article of clothing;
a nanoconductor polymer mat structure secured along each of the fiber substrates which are nanoconductor fibers, such structure having a width less than 150 micrometers;
a circuit made up of the nanoconductor fibers, such circuit comprising at least one of the following:
a circuit of one or more logical components;
a circuit of one or more configurable components;
a circuit of one or more programmable components;
one or more connectors to mate with the nanoconductor structure of the circuit’s nanoconductor fibers using a fixed geometry of the nanoconductor structure and fiber substrate, such connectors to allow connection between the power source, nanoconductor fibers or circuit devices, or to allow connection between the circuit and external circuits, devices, or power sources; 
a power supply consisting of one or more of the following: 
one or more power sources integrated with the article of clothing;

such nanoconductor structure having a fixed geometry with the fiber substrate which defines a configuration, such configuration comprising at least one of the following:
a configuration in which the nanoconductor structure is restricted to one hemisphere of the fiber’s cross-section;
a configuration in which the nanoconductor structure runs between both hemispheres of the fiber’s cross-section;
a configuration in which the fixed geometry of the nanoconductor structure allows an electrical connection to one side of a lead of an external circuit, device or power source. 

Claim 28 (Currently amended): A wearable nanoconductor device comprising: 
an article of clothing; 
one or more fiber substrates having circular cross-section which are secured to the article of clothing as an integral part of the article of clothing;
nanoconductor polymer mat structure secured along each of the fiber substrates which are nanoconductor fibers, such structure having a width less than 150 micrometers;
a circuit of said nanoconductor fibers and made up of components or devices which are designed to function as smart components or devices comprising at least one of the following: 
one or more components or devices which can be configured prior to or at the time of donning to select or perform different functions; 
one or more components or devices which can be configured during wear to select or perform different functions; 
one or more components or devices which can be programmed prior to or at the time of donning to select or perform different functions; 
one or more components or devices which can be programmed during wear to select or perform different functions; 

a power supply consisting of one or more of the following: 
one or more power sources integrated with the article of clothing; 
one or more connectors to mate with the nanoconductor structure of the circuit’s nanoconductor fibers using a fixed geometry of the nanoconductor structure and fiber substrate, such connectors connectable to an external power source.

Claim 29 (Currently amended): A method of making the wearable nanoconductor device of claim 1 
electrospinning a polymer mat;
attaching the polymer mat onto a polymer substrate using deposition with a mask of a width of 150 micrometers or less;
metalizing the deposited to form a nanoconductor structure, whereby the nanoconductor structure and 
integrating the nanoconductor fiber with other fibers within a nanoconductor structure on the polymer substrate 

Claim 30 (Currently amended): A method of making the wearable nanoconductor device of claim 1 
electrospinning a polymer mat;
depositing the polymer mat onto a planar surface;
metalizing the polymer mat to form a structure 
structure 
attaching the nanoconductor structure polymer 
integrating the nanoconductor fiber with other fibers within a nanoconductor structure on the polymer substrate 

Claim 32 (Currently amended): The device of claim 1 wherein 

Claim 33 (Currently amended): The device of claim 1 wherein . 

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the claimed structure and materials. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789